DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US PG-Pub No.: 2018/0138168 A1, hereinafter, “Wang”).
Regarding claim 1, Wang discloses a method (see Wang, FIGs. 1A-1G), comprising:
forming a plurality of gate structures (200+202, FIG. 1G) that each extend in a first direction (up-down);
forming a plurality of conductive contacts (500, ¶ [0018]) that each extend in the first direction (up-down), wherein the gate structures (200+202) and the conductive contacts (500) are spaced apart from one another in a second direction (left-right) different from the first direction (up-down);
forming an opening (opening for 202, FIG. 1G) in each of the gate structures (200+202);
filling the opening with one or more dielectric materials (202, ¶ [0012]); and
forming a capacitor (C including 200+202+500, FIG. 1G) at least in part using the gate structures (200), the conductive contacts (500), and the one or more dielectric materials (202, FIG. 1G).

Regarding claim 5, wang discloses the method of claim 1, wherein the forming the gate structures (200+202+300) comprises forming the gate structures at least partially over a dielectric structure (106, ¶ [0010] and FIG. 1B).

Regarding claim 6, Wang discloses the method of claim 5, wherein the dielectric structure (106) includes a shallow trench isolation (STI) structure (FIG. 1B).

Regarding claim 8, Wang discloses the method of claim 1, wherein: the one or more dielectric materials (202) includes a first dielectric material (202); the conductive contacts (500) are laterally surrounded by a second dielectric material (300a, ¶ [0017]); and the capacitor (C) is formed at least in part using both the first dielectric material (202) and the second dielectric material (300a, FIG. 1G).
Regarding claim 9, Wang discloses the method of claim 1, wherein the filling the opening comprises filling the opening with multiple types of dielectric materials (202, ¶ [0012]).

Regarding claim 11, Wang discloses the method of claim 1, further comprising: forming a plurality of upwardly protruding fin structures (top of 104, FIG. 1G), wherein the gate structures (200+202) are formed to at least partially wrap around the upwardly protruding fin structures (FIG. 1G).

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2-4, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 12, in particular, electrically coupling the gate structures and the conductive contacts to form at least a first capacitor in the first direction and a second capacitor in the second direction. Therefore, claim 12 is allowable. Accordingly, claims 13-15 are allowable as they depend upon claim 12.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 16, in particular, the metal lines being electrically interconnected to the gate structures or to the conductive contacts through respective ones of the vias; a first group of the metal lines are associated with a first electrical node; a second group of the metal lines are associated with a second electrical node different from the first electrical node; the first group of the metal lines are electrically interconnected to a first subset of the gate structures and a first subset of the conductive contacts; and the second group of the metal lines are electrically interconnected to a second subset of the gate structures and a second subset of the conductive contacts. Therefore, claim 16 is allowable. Accordingly, claims 17-20 are allowable as they depend upon claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Primary Examiner, Art Unit 2892